        Case 1:19-cv-00006-ENV-RML Document 25 Filed 06/05/19 Page 1 of 1 PageID #: 253
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                          Singer, et al                            )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-cv-6
                      Bank of Palestine                            )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Sarri Anne Singer, et al                                                                                   .


Date:          06/05/2019                                                                     /s/ C. Tab Turner
                                                                                              Attorney’s signature


                                                                                             AR Bar No. 85158
                                                                                          Printed name and bar number
                                                                                        4705 Somers Ave., Suite 100
                                                                                         North Little Rock, AR 72116


                                                                                                    Address

                                                                                              tab@tturner.com
                                                                                                E-mail address

                                                                                               (501) 791-2277
                                                                                               Telephone number

                                                                                               (501) 791-1251
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
